DETAILED OFFICE ACTION

Applicant’s amendment filed on 10 January 2022 is acknowledged and entered.  Following the amendment, claims 7-11 are canceled, claim 1 is amended, and the new claim 19 is added.    
Note, the status identifier of claim 1 indicates “Original”, which is incorrect as claim 1 is amended in the current response.  Appropriate correction is required.
The newly submitted claim 19 recites “a maintenance dose of about 150 mg”, which is drawn to a non-elected species (like claim 13), therefore, claim 19 is withdrawn from further consideration.  Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species.
Currently, claims 1-6 and 12-19 are pending, and claims 1, 2, 4-6 and 12 are under consideration. Claims 3 and 13-19 are withdrawn from further consideration as being drawn to a non-elected species. 

Withdrawal of Objections and Rejections:
All objections and rejections of claims 7-11 are moot as the applicant has canceled the claims.
The prior art rejection of claims 1, 2 and 4-6 under 35 U.S.C. 102(a) as being anticipated by Clinical Trail NCT01107457 (4/21/2010) is withdrawn in view of applicant’s amendment.

Formal Matters:
Information Disclosure Statement
Applicant's IDS submitted on 3/18/2021 are acknowledged and have been considered.  A signed copy is attached hereto.

Rejections under 35 U.S.C. §112:
The following is a quotation of 35 U.S.C. 112(b):
(B)  CONCLUSION. - The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:


Claims 1, 2 and 4-6 remain rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention, for the reasons of record set forth in the last Office Action mailed on 7/8/2021, at pages 3-4. 
Claim 1 remains indefinite for the recitation “a) administering a loading dose … greater than 75 mg of … every two weeks or every four weeks; and b) thereafter …” because it is unclear what the upper limits of the loading dose and treatment period are.  The metes and bounds of the claim, therefore, cannot be determined.  The claim is further indefinite for the recitation “wherein the IL-17 antagonist is a fully human or humanized IgG1 monoclonal, neutralizing IL-17 antibody that binds to IL-17, and wherein the IL-17 antagonist binds to an epitope of IL-17A comprising Tyr 44, Arg46, …” (last four lines) because it is unclear why both “IL-17” and “IL-17A” are used here, and what the difference is; and it is unclear what the reference sequence is for “Tyr 44, Arg46, …”.  The following is suggested (though IL-17 was suggested in the last Office Action) in view of the specification (“The sequence for immature IL-17A is set forth in the Swiss-Prot entry Q16552” (page 44, lines 10-13)): “the human IL-17A”.   
The remaining claims are included in this rejection because they are dependent from the specifically mentioned claims without resolving the indefiniteness issue belonging thereto.

The following is a quotation of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), first paragraph:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Written Description 
Claims 1, 2, 4-6 and 12 remain rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention, for the reasons of record set forth in the last Office Action mailed on 7/8/2021, at pages 5-6. 
Applicants argument filed on 10 January 2022 has been fully considered, but is not deemed persuasive for the reasons below.  
At pages 6-7 of the response, the applicant argues, citing case law and MPEP, that “[T]he written description requirement for a claimed genus may be satisfied through sufficient description of a representative number of species by actual reduction to practice ... , reduction to drawings ... , or by disclosure of relevant, identifying characteristics, i.e., structure or other physical and/or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show the applicant was in possession of the claimed genus"; that the specification provides specific written description of the epitope to which the claimed antibody binds, and the claims are now directed to the limited genus of antibodies characterized by binding the claimed epitope of human IL-17A; that there are various ways to establish written description, and such epitope-based characterizations of antibodies were known in the art (Salimi et al., Exhibit A); that a person of skill in the art would understand from the specification that the Applicant possessed the invention of antibodies 
a claimed genus may be satisfied through sufficient description of a representative number of species by actual reduction to practice, and description of a representative number of species does not require the description providing individual support for each species that the genus embraces, a "representative number of species" means that the species which are adequately described are representative of the entire genus” (MPEP 2163.05, I. B.); and a single species such as that in the instant application cannot be considered “a representative number of species”. Additionally, it is unclear as to why written description of the epitope would render adequate written description for the antibody thereto, as the claims are drawn to the antibody, not the epitope; i.e., the antibody itself is required for adequate written description.  The issue is not whether epitope-based characterizations of antibodies were known in the art, or whether the person of skill would know how to make antibodies to a detailed epitope (enablement issue), rather, the issue is that the specification does not provide adequate written description for the claimed genus of the antibody.  The first paragraph of 35 U.S.C. § 112 "requires a 'written description of the invention' which is separate and distinct from the enablement requirement." Vas-Cath Inc. v. Mahurkar, 935 F.2d 1555, 1563 (Fed. Cir. 1991). An adequate written description of a chemical invention "requires a precise definition, such as by structure, formula, chemical name, or physical properties." University of Rochester v. G.D. Searle & Co., Inc., 358 F.3d 916, 927 (Fed. Cir. 2004); Regents of the Univ. of Cal. v. Eli Lilly & Co., Inc., 119 F.3d 1559, 1566 (Fed. Cir. 1997); Fiers v. Revel, 984 F.2d 1164, 1171 (Fed. Cir. 1993). "A description of what a material does, rather than of what it is, usually does not suffice." Rochester, 358 F.3d at 923; Eli Lilly, 119 at 1568. Instead, the "disclosure must allow one skilled in the art to visualize or recognize the identity of the subject matter purportedly described." Id.  Further, as discussed previously, a monoclonal IL-17 antibody that specifically binds to an epitope of IL-17A would necessarily include any or all antibodies that bind to said epitope, yet have different sequence structures, especially the CDRs, which are not predictable (as evidenced by the Goel reference).  Based on one single monoclonal antibody disclosed, one of skill in the art cannot "visualize or recognize" the members of the claimed genus, accordingly, the specification does not provide adequate written description of the claimed genus.   
Vas-Cath makes clear that the written description provision of 35 U.S.C. §112 is severable from its enablement provision (see page 1115). 

Rejections Over Prior Art:
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 C.F.R. 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(f) or (g) prior art under 35 U.S.C. 103(a).

Claims 1, 2, 4-6 and 12 remain rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Clinical Trail NCT01107457 (4/21/2010), as applied to claims 1, 2, 4-6, 8 and 11 above, and further in view of Di Padova et al. (WO 2006/013107, 2/9/2006, provided by applicants), for the reasons of record set forth in the last Office Action mailed on 7/8/2021, at pages 8-9. 
Applicants argument filed on 10 January 2022 has been fully considered, but is not deemed persuasive for the reasons below.  
At page 8 of the response, the applicant argues that the cited clinical trial publications did not disclose any actual results, and are merely a description of an experimental protocol to be performed, in view of the profound unpredictability of success in clinical trial investigations at 
This argument is not persuasive for the following reasons: first, with respect to the argument that that the cited clinical trial publications did not disclose any actual results, efficacy is not a requirement for prior art enablement (see MPEP 2121 III.).  Additionally, as to using Di Padova's IL-17 antibody in place of the humanized antibody in Clinical Trial NCT001107457, it 
is prima facie obvious to substitute equivalents known for the same purpose (see MPEP 2144.06, II.).  In the instant case, both ixekizumab and Di Padova's antibody are anti-IL-17 antibodies, which therapeutic application in treating psoriasis had been known in the art.  Therefore, it would have been obvious to use either ixekizumab or Di Padova's IL-17 antibody for treating psoriasis.  

Double Patenting Rejections:
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with 
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  

Claims 1, 2, 4-6 and 12 remain rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 of U.S. Patent No. 9,717,791, in view of Clinical Trail NCT01107457 (4/20/2010), for the reasons of record set forth in the last Office Action mailed on 7/8/2021, at pages 9-10. 

Claims 1, 2, 4-6 and 12 remain rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-33 of U.S. Patent No. 10,583,190, in view of Clinical Trail NCT01107457 (4/20/2010), for the reasons of record set forth in the last Office Action mailed on 7/8/2021.  

Claims 1, 2, 4-6 and 12 remain provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-40 of copending Application No. 16/720,351 (reference application), in view of Clinical Trail NCT01107457 (4/20/2010), for the reasons of record set forth in the last Office Action mailed on 7/8/2021.  
This is a provisional nonstatutory double patenting rejection.

Claims 1, 2, 4-6 and 12 remain provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8 and 12 of copending Application No. 17/127,738 (reference application) in view of Clinical Trail NCT01107457 (4/20/2010), for the reasons of record set forth in the last Office Action mailed on 7/8/2021.  
This is a provisional nonstatutory double patenting rejection.


Applicant is reminded that at such time, filing a terminal disclaimer will overcome the instant rejection.  However, Applicant is advised that traversal of the rejection at such time would not be considered timely.  

Conclusion:
No claim is allowed.


Advisory Information:	
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication should be directed to Examiner DONG JIANG whose telephone number is 571-272-0872.  The examiner can normally be reached on Monday - Friday from 9:30 AM to 7:00 PM.  If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Vanessa Ford, can be reached on 571-272-0857.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/DONG JIANG/
Primary Examiner, Art Unit 1646
2/8/22